DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/068,026 on March 17, 2021. Claims 1, 3-8, 10-15 and 17-20 are pending. 

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 4, 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. ( US 2009/0327171 A1 ) in view of Lee et al. ( US 2016/0224305 A1 ).

	Tan teaches in Claim 1:
	A method for adapting a wearable device ( Figure 1, [0014] discloses a wearable EMG device ), the method comprising: 
sensing an electromyography (EMG) data responsive to a hand gesture of a user ( Figures 1-3, [0019] disclose a plurality of EMG sensors 102 on the device which can recognize finger gestures based on muscles contracting within the arm/fingers. [0023] discloses a gesture may be a finger movement, or a combination of fingers, etc ), 
determining a pressure applied in association with the [hand] gesture and the force applied to the [wrist] based on the EMG data ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure/force based on the amount of contraction. Based on that, the particular finger as well as the amount of pressure can accurately be determined. While the gesture can be applied throughout the arm, please note the combination below for specifics of force being applied to the wrist ); but

Tan does not explicitly teach “the hand gesture comprising using at least two digits of a hand to wrap around a wrist of the user and applying to the wrist a force” and “causing the wearable 

However, in the same field of endeavor, wearable devices with EMG sensors, Lee teaches of an electronic device 300 in a strip form, ( Lee, Figure 3A, [0056] ). In order to fit the device properly, the user can perform operation 310, grabbing the electronic device and applying a pressure 330 of more than a predetermined size to the device 300 in a predetermined direction. In response to this pressure, the device 300 may be deformed to allow a predetermined area conform or fit the device to a body part (read as adapted to a body part). While Lee teaches of using a plurality of fingers/digits to perform the gesture, it is not necessarily wrapped around the wrist. However, one of ordinary skill in the art would realize that both Tan and Lee teach of being able to detect the pressure levels of the gesture, using EMG sensors. EMG sensors are well known for detecting signals on the skin ( Tan, [0016]-[0017], [0053] ), and it is clear that gestures on the wrist can be detected by the EMG sensors, again, one of the benefits of using this type of sensor. Furthermore, in light of Tan teaching in [0023] that a number of different types of gestures can be applied, such a combination of fingers, discrete gestures in general, etc, one of ordinary skill in the art would realize the type of gesture to initiate the corresponding action (in this case, deformation of the device) is a design choice issue.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ability to deform the device, as taught by Lee, with the motivation that it will provide a better fit for the user in light of the conforming gesture as well as provide better ventilation, ( Lee, [0048], [0056] ).

	Tan teaches in Claim 3:
	The method of claim 1, wherein the EMG data represents a level of pressure applied by each of the at least two digits. ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction )

	Tan teaches in Claim 4:
The method of claim 1, wherein the determining comprises: calculating the pressure based on the levels of pressures applied by the at least two digits. ( Respectfully, the same reasoning in Claim 3 is also applicable here as well: Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. To clarify, Tan teaches of using the EMG sensors to determine pressure levels as well as using a combination of fingers in performing a gesture )

	Lee teaches Claim 7:
	The method of claim 1, wherein the body part comprises a second wrist corresponding to the hand of the user. ( Lee teaches of using both hands (and wrists) in the gesture shown in Figure 3A )

	Tan teaches in Claim 8:
	An apparatus for adapting a wearable device ( Figure 1, [0014] discloses a wearable EMG device ), the apparatus comprising: 
( Figures 1-3, [0019] disclose a plurality of EMG sensors 102 on the device which can recognize finger gestures based on muscles contracting within the arm/fingers ); and 
a processor ( Figure 2, [0019] discloses a processor to perform signal processing, such  as the signal analysis and feature extraction, in order to classify gestures ) configured to: 
determine a pressure applied in association with the hand gesture and the force applied to the [wrist] based on the EMG data ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. Based on that, the particular finger as well as the amount of pressure can accurately be determined. While the gesture can be applied throughout the arm, please note the combination below for specifics of force being applied to the wrist ); but
 
Tan does not explicitly teach “the hand gesture comprising using at least two digits of a hand to wrap around a wrist of the user and applying to the wrist a force” and “causing the wearable device to be adapted to a body part of the user based on the pressure applied in association with the force applied to the wrist.”

However, in the same field of endeavor, wearable devices with EMG sensors, Lee teaches of an electronic device 300 in a strip form, ( Lee, Figure 3A, [0056] ). In order to fit the device properly, the user can perform operation 310, grabbing the electronic device and applying a pressure 330 of more than a predetermined size to the device 300 in a predetermined direction. In response to this pressure, the device 300 may be deformed to allow a predetermined area 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ability to deform the device, as taught by Lee, with the motivation that it will provide a better fit for the user in light of the conforming gesture as well as provide better ventilation, ( Lee, [0048], [0056] ).

	Tan teaches in Claim 10:
	The apparatus of claim 8, wherein the EMG data represents a level of pressure applied by each of the at least two digits. ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction )

	Tan teaches in Claim 11:
( Respectfully, the same reasoning in Claim 3 is also applicable here as well: Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. To clarify, Tan teaches of using the EMG sensors to determine pressure levels as well as using a combination of fingers in performing a gesture )

	Lee teaches in Claim 14:
	The apparatus of claim 8, wherein the body part comprises a second wrist corresponding to the hand of the user. ( Lee teaches of using both hands (and wrists) in the gesture shown in Figure 3A )

7.	Claims 5, 6, 12, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. ( US 2009/0327171 A1 ) in view of Lee et al. ( US 2016/0224305 A1 ), as applied to Claims 1 and 8, further in view of Harza et al. ( US 2017/0123487 A1 ).

As per Claim 5:
Tan and Lee do not explicitly teach of “causing at least one actuator in the wearable device to adjust fitting of the wearable device to the body part based on the pressure.”

However, in the same field of endeavor, gesture systems using EMG sensors, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can variably control the shape, tension, and deformation of the band element, allowing for compressive pressures to be accounted for and actively controlled, ( Hazra, [0177] ).

	Hazra teaches in Claim 6:
	The method of claim 5, wherein the at least one actuator causes the wearable device to one of extend and contract based on the pressure. ( Hazra, [0177]-[0178] discloses the tightening or loosening (read as extending and contracting) of the band (due to the shape memory alloy) )

	As per Claim 12:
	Tan and Lee do not explicitly teach “wherein the processor is configured to cause at least one actuator in the wearable device to adjust fitting of the wearable device to the body part based on the pressure.”

However, in the same field of endeavor, gesture systems using EMG sensors, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can variably control the shape, tension, and deformation of the band element, allowing for compressive pressures to be accounted for and actively controlled, ( Hazra, [0177] ).

	Hazra teaches in Claim 13:
	The apparatus of claim 12, wherein at least one actuator causes the wearable device to one of extend and contract based on the pressure. ( Hazra, [0177]-[0178] discloses the tightening or loosening (read as extending and contracting) of the band (due to the shape memory alloy) )

	Tan teaches in Claim 15:
	A wearable device ( Figure 1, [0014] discloses a wearable EMG device ), comprising:
an apparatus for adapting a wearable device ( Figure 1, [0019] provides details of the wearable band 100 ), the apparatus comprising: 
an electromyography (EMG) sensor configured to sense an EMG data responsive to a hand gesture of a user ( Figures 1-3, [0019] disclose a plurality of EMG sensors 102 on the device which can recognize finger gestures based on muscles contracting within the arm/fingers ); and 
( Figure 2, [0019] discloses a processor to perform signal processing, such  as the signal analysis and feature extraction, in order to classify gestures ) configured to: 
determine a pressure applied in association with the hand gesture and the force applied to the [wrist] based on the EMG data ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. Based on that, the particular finger as well as the amount of pressure can accurately be determined. While the gesture can be applied throughout the arm, please note the combination below for specifics of force being applied to the wrist ); but

Tan does not explicitly teach “the hand gesture comprising using at least two digits of a hand to wrap around a wrist of the user and applying to the wrist a force” and “causing the wearable device to be adapted to a body part of the user based on the pressure applied in association with the force applied to the wrist.”

However, in the same field of endeavor, wearable devices with EMG sensors, Lee teaches of an electronic device 300 in a strip form, ( Lee, Figure 3A, [0056] ). In order to fit the device properly, the user can perform operation 310, grabbing the electronic device and applying a pressure 330 of more than a predetermined size to the device 300 in a predetermined direction. In response to this pressure, the device 300 may be deformed to allow a predetermined area conform or fit the device to a body part (read as adapted to a body part). While Lee teaches of using a plurality of fingers/digits to perform the gesture, it is not necessarily wrapped around the wrist. However, one of ordinary skill in the art would realize that both Tan and Lee teach of being able to detect the pressure levels of the gesture, using EMG sensors. EMG sensors are well 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ability to deform the device, as taught by Lee, with the motivation that it will provide a better fit for the user in light of the conforming gesture as well as provide better ventilation, ( Lee, [0048], [0056] ).

Tan and Lee do not explicitly teach of “at least one actuator configured to adjust fitting of the wearable device to the body part.”

However, in the same field of endeavor, gesture systems using EMG sensors, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of determining pressure levels of the gesture and Harza’s actuator can be used to provide the deformation.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can 

	Tan teaches in Claim 17:
	The wearable device of claim 15, wherein the EMG data represents a level of pressure applied by each of the at least two digits. ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction )

	Tan teaches in Claim 18:
	The wearable device of claim 17, wherein the processor is configured to calculate the pressure based on the levels of pressures applied by the at least two digits. ( Respectfully, the same reasoning in Claim 3 is also applicable here as well: Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. To clarify, Tan teaches of using the EMG sensors to determine pressure levels as well as using a combination of fingers in performing a gesture )

	Hazra and Tan teach in Claim 19:
	The wearable device of claim 15, wherein the processor is configured to cause the at least one actuator in the wearable device to adjust fitting of the wearable device to the body part based on the pressure. ( Hazra, [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of determining pressure levels of the gesture )

	Hazra teaches in Claim 20:
	The wearable device of claim 19, wherein the least one actuator causes the wearable device to one of extend and contract based on the pressure. ( Hazra, [0177]-[0178] discloses the tightening or loosening (read as extending and contracting) of the band (due to the shape memory alloy) )

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the reliance on the Lee reference for the new limitations. Respectfully, Applicant’s arguments are moot at this time.

Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621